Citation Nr: 0703363	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic disability 
involving multiple joints in both upper extremities with 
arthralgia, to include rheumatoid arthritis of the hands, 
wrists, and forearms.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from May 1968 to 
May 1970, to include active duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

This case has been before the Board previously, and was 
remanded in September 2005 for further evidentiary 
development.  All required actions have been taken.

In December 2006, the veteran submitted evidence to the Board 
which has not been reviewed by the RO.  As this evidence is 
not relevant to the issue at hand, a remand for local 
consideration is not necessary.  See 38 C.F.R. § 20.1304(c) 
(2006).  

In December 2006, the veteran appears to have submitted a 
claim for an increase in disability evaluation for service-
connected post-traumatic stress disorder (PTSD).  The matter 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran was evaluated for upper extremity joint pain 
while on active duty and a clinical diagnosis of arthritis 
was reported during that time; however, an X-ray examination 
was normal shortly thereafter, the separation examination and 
the initial post-service examinations did not show disability 
of any of the joints in the upper extremities, including 
arthritis, and there is no competent post-service evidence of 
such until many years after the veteran's separation from 
service.  

2.  The medical and X-ray evidence of record, to include a 
recent competent nexus opinion, does not show that the 
veteran's current multi-joint disability had its onset during 
service, nor does it show that it is otherwise causally 
linked any finding recorded during service or any other event 
of active duty.  


CONCLUSION OF LAW

Service connection for a chronic disability involving 
multiple joints in both upper extremities with arthralgia, to 
include rheumatoid arthritis of the hands, wrists, and 
forearms, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In an August 2002 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter in August 2002, 
prior to the February 2003 RO decision that is the subject of 
this appeal which, as noted above, notified the veteran of 
the evidence that is necessary to substantiate the claim, the 
evidence or information VA will seek to provide, the 
information or evidence he is expected to provide, and notice 
to provide any evidence in his possession that pertains to 
the claim.  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

As to timing of notice of the Dingess requirements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where Board addresses question not addressed 
by agency of original jurisdiction, Board must consider 
whether veteran has been prejudiced thereby).  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  

Moreover, the United States Court of Appeals for the Federal 
Circuit has held that timing-of-notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The most recent notice that was given to the veteran in 
March 2006, and which applied specifically to the Dingess 
requirements was complete prior to the RO readjudication of 
the service connection claim on appeal in its May 2006 
Supplemental Statement of the Case (SSOC).  The Court has 
held recently that a SSOC that complies with applicable due 
process and notification requirements constitutes a 
readjudication decision.  Mayfield v. Nicholson, No. 02-1077 
slip op. at 5-6 (U.S. Vet. App. Dec. 21, 2006) 
(Mayfield III); see also Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (holding a Statement of the Case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  Here, the May 2006 
SSOC notified the veteran of the decision that service 
connection for his chronic multiple joint disability of the 
upper extremities was not warranted and was followed by an 
explanation of the basis for the decision and in the 
forwarding letter, the veteran was notified of his 
opportunity to respond.  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  The 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The veteran was afforded comprehensive examinations 
to determine the nature and etiology of his bilateral upper 
extremity disability and included a competent opinion 
addressing the contended causal relationship between the 
disability at issue and service.  The Board finds that the 
evidence currently of record is sufficient to make an 
appellate decision; there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service, or in the case of arthritis within a year 
after separation from service, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).


Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran contends that his disability involving multiple 
joints in his upper extremities had its onset during his 
active military service with the United States Army.  

The service medical records show that the veteran was 
evaluated and treated bilateral wrist pain in March 1970.  He 
also complained of an aching pain in the hands, and was 
diagnosed with arthritis of an unknown etiology.  The veteran 
was referred for an X-ray evaluation, and no bony abnormality 
was noted upon radiographic examination of both hands.  
Several days after the X-ray evaluation, the veteran reported 
to a U.S. Army orthopedic clinic and a clinical evaluation at 
that time showed that the veteran's joints were tender to 
palpation.  The assessment was arthralgia of the right wrist, 
with pain more intense during periods of cold weather.  Upon 
the veteran's separation examination, he reported that he had 
no history of arthritis, rheumatism, or any other bony or 
joint abnormality.  Clinical evaluation of his 
musculoskeletal system was reported as normal at that time.  

The record is silent for complaints, treatments, or diagnoses 
of arthritis or joint pain in the hands, wrists, and forearms 
until around the period the veteran filed his current claim 
in 2002 or approximately 32 years after his separation from 
service.  

The veteran has posited clinical reports of VA treatment, 
which shows relatively recent treatment for joint pain.  
Specifically, in April 2002, the veteran subjectively listed 
a history of joint pain in the hands, wrist, and forearms 
allegedly dating back 20 years, which would still be many 
years post-service.  During the same visit, the treating 
physician reviewed X-rays from 1996 and it was noted that 
they did not show arthritis or any other joint abnormality.  
The veteran was referred to rheumatology for a workup and to 
pain management if no rheumatism was noted.  

The veteran was afforded a VA examination in September 2002.  
He was found to exhibit pain in the right wrist, hand, and 
elbow, with no chronic disability noted to be present.  With 
respect to the left upper extremity, the veteran exhibited no 
disability in the left hand or elbow, although pain was 
noted.  The assessment was a chronic left wrist sprain of 
moderate severity.  X-rays of the left wrist noted no 
abnormality in the joint spaces or within the soft tissue. 

In March 2004, the veteran was found to have mild 
degenerative joint disease in the left wrist with narrowing 
and articular lipping.  This diagnosis was confirmed by X-
ray.  As to his right upper extremity, pain was noted in the 
wrist and in the second and third digits of the hand.  

As the evidence of record shows a current disability of the 
hands, wrists, and forearms, and given the complaints of 
joint pain during service, the Board remanded this claim in 
September 2005 for a rheumatology examination and opinion to 
determine the nature of the veteran's multiple joint 
disability involving both upper extremities and whether such 
disability had its onset during or is otherwise linked to 
service.  The veteran was afforded this examination in April 
2006, which confirmed rheumatoid arthritis in the right 
shoulder, in both hands, wrists, and elbows.  Polyneuropathy 
of both wrists and hands was also noted.  Thus it is clear 
that the veteran has a current diagnosis of rheumatoid 
arthritis with and painful arthralgia of the hands, wrists, 
and elbows.  

Turning next to the question of whether the veteran's 
rheumatoid arthritis of the right shoulder, hands, wrists, or 
elbows began during or as the result of service, the record 
contains a competent opinion, associated with the post-remand 
VA examination in April 2006.  Following a review of the 
claims file and the examination, the clinician concluded that 
the veteran's contention of a relationship to service was 
unlikely.  The examiner specifically noted that, since there 
was no diagnosis of a chronic arthritic condition in service 
or within a year after separation, with only an acute episode 
noted in March 1970, the veteran's current condition, which 
began in 2002, is "less likely than not a service-connected 
problem".  This opinion clearly weighs against the contended 
causal relationship.  There is no competent contrary opinion 
of record.  

It is also pertinent to note that the passage of time between 
service discharge and treatment is significant, and can be 
considered in weighing the veteran's contentions.  See Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000)( evidence of a 
prolonged period without medical complaint can be considered 
in service connection claims); see also Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim).  In other words, to the extent that the veteran is 
now contending that he had joint problems continually after 
service, his contentions are outweighed by the negative post-
service medical evidence.  Id.  

As the competent medical evidence of record does not support 
a finding that the veteran's current multi-joint rheumatoid 
arthritis in the upper extremities had an onset during 
service, within a year from service discharge, or is in any 
way causally linked to service, this claim must be denied.  
The only indication of a causal link between the disability 
at issue and service comes from the veteran's own lay 
statements.  As he has not been shown to have the proper 
medical knowledge to render an opinion on the etiology of his 
disorder, his assertions regarding such are of no probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu, supra.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for a chronic disability 
involving multiple joints in both upper extremities with 
arthralgia, to include rheumatoid arthritis of the hands, 
wrists, and forearms, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


